RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 17a0235p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



                       16-2761                           ┐
                                                         │
 BARBARA BAYS and JEFFREY BAYS, as Co-Personal
                                                         │
 Representatives of the Estate of Shane Bays,
                                                         │
 Deceased,
                                                         │
                              Plaintiffs-Appellees,       >     Nos. 16-2761/17-1215
                                                         │
        v.
                                                         │
 MONTMORENCY COUNTY, MICH., et al.,                      │
                                          Defendants,    │
 DONNA SIGLER, R.N.,                                     │
                                 Defendant-Appellant.    │
                                                         │
                       17-1215                           │
                                                         │
 BARBARA BAYS and JEFFREY BAYS, as Co-Personal           │
 Representatives of the Estate of Shane Bays,            │
 Deceased,                                               │
                              Plaintiffs-Appellants,     │
        v.                                               │
                                                         │
 MONTMORENCY COUNTY, MICH., et al.,                      │
                          Defendants-Appellees.          │
                                                         ┘

                         Appeal from the United States District Court
                        for the Eastern District of Michigan at Detroit.
                    No. 2:15-cv-10534—Robert H. Cleland, District Judge.

                                   Argued: October 3, 2017

                            Decided and Filed: October 20, 2017

                       Before: CLAY, ROGERS, and SUTTON, Circuit Judges.
                                   _________________

                                          COUNSEL

ARGUED: Douglas J. Curlew, CUMMINGS, MCCLOREY, DAVIS & ACHO, P.L.C.,
Livonia, Michigan, for Appellant in 16-2761 and Appellees in 17-1215. Matt L. Turner,
 Nos. 16-2761/17-1215       Bays, et al. v. Montmorency Cty., Mich., et al.              Page 2


SOMMERS SCHWARTZ, P.C., Southfield, Michigan, for Appellees in 16-2761 and Appellants
in 17-1215. ON BRIEF: Douglas J. Curlew, CUMMINGS, MCCLOREY, DAVIS & ACHO,
P.L.C., Livonia, Michigan, for Appellant in 16-2761 and Appellees in 17-1215. Matt L. Turner,
Ramona C. Howard, SOMMERS SCHWARTZ, P.C., Southfield, Michigan, for Appellees in 16-
2761 and Appellants in 17-1215.
                                      _________________

                                            OPINION
                                      _________________

       SUTTON, Circuit Judge.         In the spring of 2013, Shane Bays walked into the
Montmorency County Jail to await trial for driving a car with a suspended license. While there,
he described symptoms of a mental illness to Donna Sigler, the jail nurse. Several weeks after
arriving, he killed himself. In response, Shane’s parents filed this § 1983 action against Sigler
and Montmorency County. The district court denied summary judgment to Sigler but granted it
to the County. Sigler appealed and the Bays cross-appealed. Because a triable issue of fact
remains over whether Sigler violated Shane’s clearly established Fourteenth Amendment right to
sufficient treatment for a serious medical problem, we affirm the district court’s qualified-
immunity ruling. Because the Bays’ cross-appeal of the summary judgment decision in favor of
the County is not inextricably intertwined with Sigler’s appeal, we dismiss it.

                                                 I.

       As this case comes to us, the government defendants are required to accept these facts as
true. On March 28, 2013, the Montmorency County Sheriff’s Department arrested Bays, then
28 years old, for driving with a suspended license. He was placed in the Montmorency County
Jail. On April 9, jail nurse Donna Sigler interviewed Shane as part of the jail’s inmate health
screening policy. During his interview, Shane complained of a host of psychological ailments.
He reported that he was “bipolar,” “paranoid,” “angry,” and that he suffered from “panic
attack[s]” and had a history of substance abuse. Sigler wrote that she needed to follow up with a
mental health evaluation. On the portion of the form asking whether Shane needed a referral for
“emergency treatment, which may include Mental Health,” she circled “YES” and wrote “on
discharge.” She returned Shane to the general prison population.
 Nos. 16-2761/17-1215        Bays, et al. v. Montmorency Cty., Mich., et al.                Page 3


       Later that day, Shane requested another meeting because he was “becoming a personal
disaster.” Sigler interviewed him again. She wrote that Shane described himself as anxious,
paranoid, tense, unable to sleep, and experiencing “severe rage.” They discussed his mental
health and his request for treatment at a mental health center.

       At some point that day, Sigler telephoned Amy Pilarski, a registered nurse specializing in
mental health issues who worked with several Michigan jails. Sigler mentioned that Shane was
“having some issues with anxiety.”          Pilarski recommended Benadryl and a follow-up
appointment.

       On April 11, Sigler scheduled Shane for an appointment on May 2. Though the mental
health center offered an earlier appointment, she turned it down because a deputy would be on
vacation during the offered time and “transporting [Shane] would be more difficult” than usual.
That same day she recorded in her medical notes that Shane “denies suicide at this time.”

       Shane remained in the jail’s general population area. On April 17, he requested another
meeting with Sigler. She noted that he was more relaxed and less anxious than he had been the
week before. By Friday, April 19, his condition had deteriorated. He again reported anxiety,
agitation, paranoia, and troubling thoughts. He also reported that he was afraid he would hurt
others and that he had scraped his hands punching the wall. Sigler again noted that Shane denied
being suicidal. Hoping to schedule an earlier appointment, Sigler made two calls to Pilarski but
could not reach her. Sigler left a message asking Pilarski to call her should any cancellations
free up an earlier appointment.

       Shane hanged himself in the jail showers sometime between 11:00 PM on April 22 and
1:30 AM on April 23. Bays v. Montmorency Cty., No. 15-10534, 2016 WL 1728569 (E.D. Mich.
May 2, 2016).

       Shane’s parents Barbara and Jeffrey filed a § 1983 action, claiming that Sigler violated
Shane’s right to receive care for a serious medical need and that the County failed to train its
personnel to provide proper health care to its inmates. Both sides moved for summary judgment.
The district court denied the Bays’ motion and granted summary judgment to the County. Sigler
 Nos. 16-2761/17-1215       Bays, et al. v. Montmorency Cty., Mich., et al.               Page 4


filed an interlocutory appeal challenging the denial of qualified immunity. The Bays filed a
cross-appeal as to their claim against the County.

                                                II.

       Sigler’s appeal. In a qualified-immunity case, we ask two questions: Did the officer
violate the injured party’s constitutional rights? If so, was the right clearly established at the
time? Pearson v. Callahan, 555 U.S. 223, 232 (2009). In considering these questions, we
assume the truth of all record-supported allegations by the non-movant, here the Bays. Plumhoff
v. Rickard, 134 S. Ct. 2012, 2017 (2014).

       Prison officials violate the Eighth Amendment when they act with “deliberate
indifference” to the “serious medical needs” of inmates committed to their charge. Estelle v.
Gamble, 429 U.S. 97, 105 (1976). The Due Process Clause of the Fourteenth Amendment
provides the same guarantee to pretrial detainees. City of Revere v. Mass. Gen. Hosp., 463 U.S.
239, 243–44 (1983). Two inquiries loom over every deliberate indifference case: Was the
ailment a serious one? And was the official “subjective[ly] reckless[],” such that she was
actually “aware of facts from which the inference could be drawn that a substantial risk of
serious harm exist[ed], and . . . also [drew] the inference”? Farmer v. Brennan, 511 U.S. 825,
837–40 (1994); see Clark-Murphy v. Foreback, 439 F.3d 280, 286 (6th Cir. 2006).

       Shane’s mental illness was objectively serious, for starters. Throughout his incarceration,
Shane described severe psychological symptoms to Sigler: paranoia, anxiety, anger, troubling
thoughts, self-destructive wall-punching, the hearing of voices, and violent impulses directed
towards other inmates. He did so repeatedly, in ever more strident language, up until the Friday
before he took his own life. These facts would permit a jury to conclude that a reasonable nurse
would recognize that Shane needed prompt medical help. See Harris v. City of Circleville,
583 F.3d 356, 368 (6th Cir. 2009).

       In addition, Sigler subjectively understood Shane’s plight. Sigler was a trained medical
professional. Her actions, notes, and words suggest that she recognized Shane’s distress. She
interviewed Shane when he arrived on April 9 and recorded his litany of symptoms. In a portion
of the form asking whether Shane should be referred “to appropriate health care service for
 Nos. 16-2761/17-1215       Bays, et al. v. Montmorency Cty., Mich., et al.                Page 5


emergency treatment, which may include Mental Health,” she circled “YES.” She responded to
two requests for treatment that Shane made after his initial interview. She was concerned
enough to check whether Shane was thinking about hurting himself on April 11 and April 19.
She later admitted that she thought the prison should have added Shane to a watch list for his
own safety. And she repeatedly tried to expedite his mental health appointment because “the
inmate need[ed] to be seen.” These facts taken together would permit a jury to conclude that
Sigler subjectively thought there was a “risk of serious harm.” Farmer, 511 U.S. at 837.

       Other evidence shows that Sigler disregarded that risk in a way that goes beyond
negligence. See id. at 835–37. When she spoke with Nurse Pilarski, her primary point of contact
for psychiatric questions, she knew that Shane thought he had bipolar disorder and suffered from
severe psychiatric symptoms. Yet she failed to tell Pilarski about any symptom other than
anxiety, causing Pilarski to misdiagnose Shane’s illness and prescribe only a dose of Benadryl.
After treating Shane for several days, she realized that she needed to reschedule his
psychological treatment for an earlier date. Yet she passed on an earlier appointment because the
absence of a prison guard would have made moving Shane “difficult,” then chose not to use the
emergency resources at her disposal before she left for the weekend. When she considered his
condition as of mid-April, she believed he needed to be placed on a special watch list. Yet she
did not arrange for him to be added to one.

       Sigler admitted in her deposition that the care she provided fell short of what Shane
needed:

       [ATTORNEY]: So as of April 19th with just about two weeks before his
       appointment do you acknowledge that [Shane] needed to be seen sooner?
       [SIGLER]: Yes.
       [ATTORNEY]: But you were not able to get him in sooner because you did not
       get ahold of Amy [Pilarski] at [the mental health clinic]?
       [SIGLER]: Correct.
       [ATTORNEY]: Why didn’t you call an ambulance?
       [SIGLER]: I don’t know.
       [ATTORNEY]: Could you have?
       [SIGLER]: Yes.
       [ATTORNEY]: Should you have?
       [SIGLER]: Yes.
 Nos. 16-2761/17-1215       Bays, et al. v. Montmorency Cty., Mich., et al.                Page 6
Rawle 49-6 at 20–21. A jury could reasonably conclude that Sigler deliberately disregarded Shane’s
serious medical need.

       This constitutional right also was clearly established. The Supreme Court has long
recognized that inmates have the right to reasonable medical care under the Eighth and
Fourteenth Amendment. See Estelle, 429 U.S. at 103–04. And several circuits, including this
one, have held that the right extends to psychological treatment for serious mental illnesses.
See Clark-Murphy, 439 F.3d at 292 (listing cases).

       Sigler’s counterarguments are unconvincing. She argues that the evidence does not
establish that Shane suffered from a serious medical condition, noting that no physician
diagnosed Shane and that he did not face “any substantial or immediate risk of harm” that would
prompt a layman to seek help. Appellant’s Br. at 21. The former is true but not dispositive. The
latter is wrong.   The record describes a paranoid, angry, depressed, self-destructive, and
potentially violent man desperately asking for help. Any reasonable nurse would have known to
look for medical help. See Clark-Murphy, 439 F.3d at 290–91.

       Sigler adds that nothing in the record shows that she subjectively knew, then disregarded,
that Shane was at risk of suicide. But the relevant question is not whether Sigler recognized that
Shane might kill himself. It is whether Sigler recognized that Shane was suffering from a serious
mental illness creating a host of risks and requiring immediate treatment during the fourteen days
that Sigler treated him. Blackmore v. Kalamazoo Cty., 390 F.3d 809, 899 (6th Cir. 2004).

       Sigler argues that while she may have committed malpractice, her conduct was not
deliberately indifferent to Shane’s plight. If a prison medical official provides treatment, it is
true, constitutional liability attaches only if the treatment is “so cursory as to amount to a
conscious disregard for [the inmate’s] needs.” Rouster v. Cty. of Saginaw, 749 F.3d 437,
448 (6th Cir. 2014). Taking the Bays’ allegations as true, Sigler’s care fell below this admittedly
low bar. She scheduled an appointment weeks in the future despite symptoms that she, Nurse
Pilarski, and the Bays’ expert now all agree required immediate or near-immediate care.
 Nos. 16-2761/17-1215            Bays, et al. v. Montmorency Cty., Mich., et al.           Page 7


        Yes, she eventually did try to schedule an earlier appointment. But the sum total of her
efforts were two phone calls and a message, all while she had the option of getting immediate
emergency room treatment or at least putting him on a watch list, and yet she chose to do neither.

        Sigler looks to Taylor v. Burkes, which held that inmates have no clearly established right
to the proper implementation of suicide prevention procedures. 135 S. Ct. 2042, 2044 (2015).
But the Bays do not argue that Sigler violated Shane’s right to procedures that might have
prevented his suicide.          They argue that Sigler violated Shane’s right to have a serious
psychological illness treated seriously. And that right is clearly established. See Clark-Murphy,
439 F.3d at 292.

        A comparison illustrates the pitfalls of Sigler’s position. In Blackmore v. Kalamazoo
County, an inmate suffered a burst appendix. County officials were deliberately indifferent to
this severe physical ailment and delayed his treatment. Though he survived the illness and made
a full recovery, we found that the severe pain he endured during the delay could entitle him to
damages under § 1983. Blackmore, 390 F.3d at 900. The same is true for Shane. Defendants
must accept at this stage the Bays’ fact-based allegations that he suffered severe psychological
pain in the weeks leading up to his suicide and had a clearly established right to treatment for
that serious medical need that Sigler failed to provide. Shane’s parents deserve the same chance
to take their case to a jury.

                                                    III.

        The Bays’ cross-appeal. In challenging the district court’s decision dismissing their
failure-to-train claim against Montmorency County, the Bays face a narrow path. A ruling that
disposes of one party or claim typically is not considered an appealable “final” decision.
28 U.S.C. § 1291; see Flanagan v. United States, 465 U.S. 259, 263 (1984). Unlike Sigler, the
Bays have no stand-alone right to an interlocutory appeal of the district court’s grant of summary
judgment in favor of the County. See Floyd v. City of Detroit, 518 F.3d 398, 410 (6th Cir. 2008).
And while the Bays might have asked the district court to enter final judgment with respect to
this claim, they did not do so. See Civil Rule 54(b).
 Nos. 16-2761/17-1215        Bays, et al. v. Montmorency Cty., Mich., et al.               Page 8


       Even so, the Bays claim that we should rely on our pendent appellate jurisdiction to
consider their cross-appeal in connection with Sigler’s appeal of the district court’s denial of
qualified immunity. To do that, we must find that the failure-to-train claim is “inextricably
intertwined” with the qualified immunity claim. A claim is “inextricably intertwined” if it is
“coterminous with, or subsumed in” the claim on collateral appeal such that “appellate resolution
of the collateral appeal necessarily resolves the pendent claim as well.” Mattox v. City of Forest
Park, 183 F.3d 515, 524 (6th Cir. 1999) (quotations omitted); see Swint v. Chambers Cty.
Comm’n, 514 U.S. 35, 51 (1995).

       Given our rejection of Nurse Sigler’s appeal, the Bays’ failure-to-train claim does not
meet this test. Our decision to affirm the district court’s denial of qualified immunity does not
necessarily decide the question whether the district court erred in granting summary judgment to
the County on the failure-to-train claim. That the Bays have a cognizable claim against Sigler by
no means shows that they have a cognizable claim against the County. That Sigler may have
shown deliberate indifference to Shane’s medical needs does not show that the County failed to
train its employees in this area or had a policy designed to violate such rights. See Hidden
Village, LLC v. City of Lakewood, 734 F.3d 519, 524 (6th Cir. 2013); see also, e.g., Hudson v.
Hall, 231 F.3d 1289, 1292 n.1 (11th Cir. 2000).

       Mattox v. City of Forest Park does not change our minds. 183 F.3d 515 (6th Cir. 1999).
The district court in that case denied the officer and the city summary judgment in a § 1983 suit.
We overturned the district court’s summary judgment against the officer after finding that he had
not violated any constitutional right and thus deserved qualified immunity. Id. at 517. Because a
municipality cannot be held liable if none of its officers violated a constitutional right, our
qualified immunity decision necessarily subverted the district court’s summary judgment against
the city. That meant the city’s appeal was inextricably intertwined with the qualified immunity
appeal, which in turn meant we could exercise pendent jurisdiction over it. Id. at 523–24.

       The Bays’ claim differs materially. Our review of Sigler’s qualified-immunity claim
does not necessarily decide whether the Bays produced enough evidence to save their claim
against the County. It could be that the district court correctly held that the Bays failed to carry
 Nos. 16-2761/17-1215        Bays, et al. v. Montmorency Cty., Mich., et al.             Page 9


their burden. Or it could be that the district court erred and the County is liable. The question
remains open for appeal after the district court renders final judgment in the case.

       For these reasons, we affirm the district court’s denial of qualified immunity to Donna
Sigler and dismiss the Bays’ appeal for lack of jurisdiction.